DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A method, comprising: geometrically modifying a single-piece substrate to include two regions of rigidity separated by a localized region of flexibility, the localized region of flexibility having a lower rigidity than the two regions of rigidity, the localized region of flexibility including a plurality of compliant joints, the plurality of compliant joints including at least  one lamina emergent torsional (LET) joint; and configuring the plurality of compliant joints including the at least one LET joint to form a hinge to angularly deflect, repeatedly, the two regions of rigidity from a planar configuration of the single-piece substrate to a non-planar configuration of the single- piece substrate, and from the non-planar configuration of the single-piece substrate to the planar configuration of the single-piece substrate.” as recited claim 1, “A method, comprising: forming a localized region of flexibility separating two regions of rigidity in a printed circuit board, the localized region of flexibility having a lower rigidity than the two regions of rigidity, the 
            Claims 2-11, 13-18 and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 12 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.